     Case 3:18-cv-00582-MMD-CLB Document 40 Filed 11/16/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     BRADLEY V. SMITH-OSTROUMOV,                       Case No. 3:18-cv-00582-MMD-CLB

7                                    Plaintiff,                       ORDER

8            v.

9     ANDRE LONG, et al.,

10                               Defendants.

11          Pro se Plaintiff Bradley V. Smith-Ostroumov brought this action under Title VII of
12   the Civil Rights Act of 1964. (ECF No. 2-1 at 4.) In a prior order, the Court dismissed
13   Plaintiff’s Complaint, but granted Plaintiff leave to file an amended complaint by June 5,
14   2020. (ECF No. 39.) The Court explicitly stated in that order that, “Plaintiff may file an
15   amended complaint to cure the deficiencies discussed herein by June 5, 2020. Failure to
16   file an amended complaint within the prescribed time period will result in dismissal of this
17   action with prejudice.” (Id. at 6.) To date, Plaintiff has not filed an amended complaint.
18   “Pursuant to Federal Rule of Civil Procedure 41(b), the district court may dismiss an action
19   for failure to comply with any order of the court.” Ferdik v. Bonzelet, 963 F.2d 1258, 1260
20   (9th Cir. 1992); see also id. at 1260-63 (affirming dismissal for failure to comply with an
21   order requiring amendment of complaint). And as a function of that power in this case,
22   the Court will dismiss Plaintiff’s case with prejudice because Plaintiff has not filed an
23   amended complaint within the time provided by the Court, despite the Court’s order that
24   he must.
25          It is therefore ordered that this case is dismissed with prejudice.
26   ///
27   ///
28   ///
     Case 3:18-cv-00582-MMD-CLB Document 40 Filed 11/16/20 Page 2 of 2


1          The Clerk of Court is directed to enter judgment accordingly and close this case.

2          DATED THIS 16th Day of November 2020.

3

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                                2
